 HOUGH DIV. OF INTL. HARVESTERHough Division,InternationalHarvester CompanyandHenry C. WinslowLocal 1643,United Automobile,Aerospace&Agricul-tural Implement Workers of AmericaandHenryC.Winslow.Cases13-CA-11795and13-CB-4484March 5, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector forRegion 13, issued a consolidatedcomplaint and notice of hearing, dated November30, 1972, against Hough Division, InternationalHarvester Company (hereinafter Respondent Em-ployer) and Local 1643, United Automobile, Aeros-pace & Agricultural Implement Workers of America(hereinafterRespondentUnion).The complaintalleged that the Respondents had engaged in andwere engaging in certain unfair labor practicesaffecting commerce within the meaning of Sections8(a)(1) and (3), 8(b)(1)(A) and (2), and 2(6) and (7) oftheNational Labor Relations Act, as amended.Copies of the charges, order consolidating cases, andcomplaint and notice of hearing were duly servedupon the parties. Respondents individually filed theiranswers to the complaint, denying commission ofunfair labor practices and requesting that thecomplaint be dismissed.Thereafter, the parties entered into a stipulation offacts and jointly petitioned the Board to transfer thisproceeding directly to itself for findings of fact,conclusions of law, and Order. The parties stipulatedthat they waived a hearing before an AdministrativeLaw Judge, the making of findings of fact andconclusions of law by an Administrative Law Judge,and the issuance of an Administrative Law Judge'sDecision, and that no oral testimony was necessaryor desired by any of the parties. The parties alsoagreed that the charges, consolidated complaint, theanswers thereto, and the stipulation of facts consti-tute the entire record in this case.On May 8, 1973, the Board issued its Ordergranting petition, approving stipulation, and trans-ferring the proceeding to the Board. Thereafter, theGeneral Counsel and Respondent Union filed briefsin support of their positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theIThepositionof Respondent Employerwas setforth in a letter by itscounsel to the Board's RegionalOffice shortlybefore the complaint was209 NLRB No. 54357National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing exhibits, the briefs, and the entire record in thisproceeding, and hereby makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRespondent Employer is a Delaware corporation,with its home office and principal place of businessinChicago, Illinois. It maintains a plant known astheHough Division in Libertyville, Illinois. Thisdivision is engaged in the manufacture of road-building and general excavating heavy equipment.During the last calendar year, a representative year,Respondent Employer, in the course and conduct ofitsoperations, purchased goods having a value inexcess of $50,000 from sources located outside theStateof Illinois, and caused these goods to beshipped directly from their sources to the HoughDivision plant at Libertyville, Illinois.The parties have stipulated, and we find, thatRespondent Employer is, and at all material timeshas been, an employer within the meaning of Section2(6) and (7) of the Act. We find that it will effectuatethe purposes of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDThe parties have stipulated, and we find, thatRespondent Union is a labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.FactsSince some time prior to 1950, the InternationalUnion, United Automobile, Aerospace & Agricultur-alImplementWorkers of America (hereinafterUAW) and various affiliated locals have representedemployees of Respondent Employer at many of itsplants throughout theUnited States.At theselocations, the bargainingrelationsbetween theparties have been governed by one Production andMaintenanceMain Labor Contract (hereinafterMaster Agreement) executed by Respondent Em-ployer and UAW.From 1953 to June 3, 1970, the UAW and itsaffiliatedLocal 1301 represented a unit of pro-duction and maintenance employees at RespondentEmployer's "TractorWorks" facility in Chicago.Other employeeunitsat Tractor Works were repre-sented by other unions. On or about June 3, 1970,issuedInallmaterial respects, its position conforms with that ofRespondentUniondescribed in detail below 358DECISIONSOF NATIONALLABOR RELATIONS BOARDTractorWorks ceased operations. Shortly prior toand shortly after the closing of the Tractor Worksfacility,Respondent Employer and four unions,including UAW Local 1301, entered into separateagreements covering the transfer of their respectiveunit employees from Tractor Works to other Respon-dentEmployer plants. The agreement betweenRespondent Employer and the UAW, its Local 1301,and other affiliates covering employees the UAWrepresented provided that all TractorWorks pro-duction and maintenance employees transferring intoplants of Respondent Employer, other than itsHough Division, would be given a pegged senioritydate of October 1, 1961. Employees transferring intoHough Division plant would he given a peggedseniority date of September 1, 1969.2 The agreementsbetween Respondent Employer and the local affili-ates of the other three unions, Chicago JourneymenPlumbers Association (Plumbers), International DieSinkers Conference (Die Sinkers), and InternationalBrotherhood of Electrical Workers (IBEW), howev-er,specificallywaived the granting of portableseniorityfor any of their respective employeestransferringout of TractorWorks, but insteadprovided that their seniority dates would commenceon the date they started work at the plant to whichthey transferred.3After the closing of the Tractor Works plant, anumber of its employees transferred into the HoughDivision plant. Some of them were transferees fromthe production and maintenance unit represented bytheUAW and its Local 1301. Ten employees,however, were transferees from the units representedby the other three unions. All of the transfereesbecame part of an overall production and mainte-nance unit at the Hough Division plant, which wasrepresented by the UAW and UAW Local 1643,Respondent Union.4 In anticipation of the TractorWorks closing, UAW, Local 1643, and RespondentEmployer, on March 2, 1970, signed an agreementwhich provided for a pegged seniority date ofSeptember 1, 1969, for all employees transferring toHough from Tractor Works, presumably includingthose 10 employees who had been in the non-UAWunitsthere.5At a May 1972 membership meeting, RespondentUnion voted to grant an October 1, 1961, peggedseniority date to all transferees from Tractor Works.There is nothing to indicate that Respondentintended to limit the effect of this decision toemployees represented by the UAW at TractorWorks. Respondent Union subsequently demandedofRespondent Employer that it take action inconformity with that decision. On August 10, 1972,UAW International Representative Paul Kormaninstructed Respondent Employer to exclude from thepegged seniority request the 10 members of Respon-dent Union who had transferred from the non-UAWunitsat Tractor Works. Since that time, RespondentEmployer has complied with Korman's request andgranted additional seniority only to the TractorWorks transferees who were formerly in the UAWunit. Pursuant thereto, 2 of the 10 non-UAW unittransferees,W. Feret and Louis Krolis, were subse-quently "bumped" to lower job classifications be-cause of their lack of seniority.The complaint alleges that Respondent Unionviolated Section 8(b)(1)(A) and (2) of the Act inAugust 1972 by seeking to arrange that the employ-eeswho had transferred from non-UAW units atTractor Works receive less seniority than their fellowunit employees who had been members of the UAWunit at Tractor Works. The complaint further allegesthatRespondent Employer violated Section 8(a)(3)and (1) of the Act by acquiescing in and implement-ing such arrangement.B.Contentions of the PartiesRespondent Union initiallyasserts inits brief thatitdid not commit the acts complained of in that therequest to exclude the 10 non-UAW unit transfereesfrom greater seniority benefits was made by Kor-man, a UAW international representative, who couldnot bind Respondent Union absent the latter'sratification or cooperation. Assuming that Korman'sactionswere properly imputed to it, RespondentUnion further argues that the denial of greaterseniority to the 10 alleged discriminateeswasproperly motivated by its good-faith attempt to abideby the provisions of the Master Agreement whichguaranteed a portable pegged seniority date ofOctober 1, 1961, to all transferees from the UAWunitatTractorWorks.6 Since the 10 allegeddiscriminatees were never part of the UAW unit at2Although the agreement refers to all Tractor Works employees, thestipulationmakes it clear that this agreement covered only employeesrepresentedby the UAWand its locals3The Die Sinkers contract did provide for portable seniority,but onlyfor employees transferring into certain plants of Respondent not in issuehere,,UAWand the affiliated Respondent Union had represented theemployees in that unit since August 19695 In this regard, we have noted that par. 12 of the Stipulation of Factshas described this agreement as only bestowing the pegged 1969 senioritydates on those transfereesfrom the UAWunit at Tractor Works. Forreasons outlined below, we need not resolve this conflict in the recordbetween the stipulation and wording of the agreement itself,attached to thestipulationas Exh. F6The relevant portions ofart.XVI.sec. 5-Seniority-of the MasterAgreement(1968-71) read as follows:(h) If the transfer of major operations between Works or to a newWorks results in the permanent termination of employees withseniority.the Company will give preference to the application of a laidoff employee having seniority in a bargaining unit covered by thiscontractfor employment in a bargaining unit represented by the HOUGH DIV. OF INTL. HARVESTERTractorWorks, they never enjoyed the portableseniority guaranteed under the Master Agreement tothose other employees represented by RespondentUnion who were in that UAW unit. Therefore, thedenial of the greater seniority benefits to these 10employees was not based on their former non-UAWmembership status, but on their former non-UAWunit status and hence was not violative of Section8(b)(1)(A) and (2) or 8(a)(3) of the Act. RespondentUnion finally argues that, as the 10 alleged discrimi-nateeswere first denied superior seniority rightswhen they transferred to Hough in 1970, theircharges, filed in September 1972, were untimely andtheir complaint therefore should be dismissed onthese grounds, barred by Section 10(b) of the Act.General Counsel asserts in its brief that there hadbeen a history of uniformity of treatment of all of theTractor Works transferees by Respondent Union, asevidenced by the March 1970 agreement betweenRespondent Union and Respondent Employer, andthe Respondent Union's May 1972 request that alltransferees from Tractor Works be granted a pegged1961 seniority date. Korman's request in August1972, that the 10 former non-UAW unit employeesof Tractor Works be excluded from the May 1972requestandRespondent Employer's agreement,amounted to unlawful coercion of these 10 employ-ees and discrimination against them because of theirnon-UAW membership status at Tractor Works.General Counsel also argues that, while Korman wasaUAW international representative and not anofficialspokesman for Respondent Union, hisrequest was ratified by the Union in that it did notobject to Korman's initial request, or subsequent"bumping" of employees Feret and Krolis. GeneralCounsel acknowledges that the Master Agreementgives superior rights to ex-UAW unit employees atTractor Works, but contends that this agreement wassuperseded by the subsequent March 1970 agreementbetweenRespondent Employer and RespondentUnion which gave equal seniority rights to all ex-Tractor Works employees.C.ConclusionsThe seniority status -of employees transferring intoan already existing plant unit represented by anincumbent union has always posed difficult prob-lems, especiallywhere the transferees have comeUnion to which the work is transferred.(c)When employed,such employee will have the status of aprobationary employee in the new Works .Upon completion ofthe probationary period. semonty will date back to October 1, 1961, orhis seniority date, whichever is laterThe successor Master Agreement(1971 to date)does not differ in anymaterial aspect359from a plant unit which was either represented byanother union or was unrepresented altogether.7In the instantcase,however, we note that the usualdilemma of how to dovetail the seniority of theemployees transferring to the Hough Division fromthe various employee units of Tractor Works was notonly contemplated, but a specific resolution wasprovided therefor by all the interested parties, thePlumbers, Die Sinkers, and IBEW, as well as theUAW, their affiliated locals, and Respondent Em-ployer. The UAW-Employer Master Agreement, anda supplemental transferagreementbetween Local1301,UAW, and Employer provided, in effect,portable seniority for allUAW unit employeestransferring from TractorWorks to Hough. Theother three unions also negotiated transfer rights onbehalf of their respective employees, but specificallywaived portable seniority. Given such an arrange-ment by Respondent Employer and the bargainingrepresentatives ofallthe employees concerned, wecannot now hold that in effectuating such anarrangement and granting portable seniority only tothe transferees from the UAW unit at TractorWorks, Respondent Union and Respondent Employ-er violated Section 8(b)(1)(A) and (2) and 8(a)(3) ofthe Act.The General Counsel relies on the March 1970agreement between the Respondents, wherein theycontracted to treat all the Tractor Works transfereesin a uniform manner regarding seniority, as thelinchpin of his case. By subsequently taking away theseniority rights of the 10 non-UAW unit transferees,argues General Counsel, the Respondents unlawfullydiscriminatedagainst them.RespondentUnioncounters with the contention that the March 1970agreement between Respondents was intended tocover onlytransfereesfrom the UAW unit at TractorWorks, and the parties in this proceeding stipulatedto such coverage in the stipulation of facts. We arethus faced with a conflict in the record between theMarch 1970 agreementitself,which on its faceaccords pegged seniority dates toalltransferees fromTractorWorks, including the 10 alleged discrimina-tees,and the stipulation,which interprets theagreement in such a way that these 10 allegeddiscriminatees are not to be accorded such senioritydates.However, we need not resolve this conflict intheevidence since a resolution in favor of theGeneral Counsel would not cause us to change our7SeeInternational Brotherhoodof Teamsters, Chauffeurs.Warehousemenand Helpers of America,Local UnionNo 17 (Colorado Transfer &Storage,Inc), 198 NLRB No 42;International Photographersof the Motion PictureIndustries,Local 659oftheInternational Allianceof Theatrical StageEmployeesand Moving Picture Machine Operatorsof the UnitedStates andCanada (MPO-TV of California, Inc, Y-A Productions,Inc),197 NLRB1187. CompareFleet Carrier Corporation,201 NLRB 227 360DECISIONS OF NATIONALLABOR RELATIONS BOARDconclusion that Respondents did not violate the Actas alleged in the complaint. Given the 1970 agree-ment asconstrued by the General Counsel, such anagreement would be a clear departure, most likelyinadvertent, from theMasterAgreement, underwhich the benefits of portable seniority accrued onlyto those employees covered by it. The subsequentreversalofpolicy and refusal to grant portableseniority to the 10 non-UAW unit transferees wouldrepresent nothing more than an attempt to bring thedealings between Respondent Union and Respon-dent Employer back within the framework of theMaster Agreement and, for that matter, the effects-of-transfer agreements negotiated by the other threeunions.In sum,we perceive nothing coercive or discrimi-natory about the way Respondents treated the 10non-UAW unit transferees. They never had anyvested portable seniority rights at the time of transferwhich could later be unlawfully denied them byeitherRespondent Union or Respondent Employer.We therefore are unable to conclude that Respon-dent Union and Respondent Employer violated theAct as alleged in the complaints ,CONCLUSIONS OF LAW1.The Respondent Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Hough Division, International Harvester Com-pany, did not violate Section 8(a)(3) and (1) of theAct.4.Local 1643, United Automobile, Aerospace &Agricultural Implement Workers of America, did notviolate Section 8(b)(1)(A) and (2) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissedin itsentirety.MEMBERKENNEDY, dissenting:Equal treatment of employees in establishing a newseniority date was agreed to by both the RespondentUnion and the Respondent Employer for thoseemployees who transferred to the Hough Division8By so finding,we need not dispose of Respondents'defenses of lack ofagency and untimeliness of the charges9My colleagues point to a conflict between the wording of theagreement and the recitation of what the agreement was in par 12 of thestipulation of factsMy colleagues find it unnecessary to resolve the conflictbecause in any event they reach the same conclusion to dismiss thecomplaint I disagree and would resolve the conflict in favor of the clear and-plant as a result of the closing of the Tractor Worksplant.Notwithstanding that specific agreement,unequal treatment subsequently was accorded tothose same employees long after their transfer to theHough Division plant.The sole basis used for the disparate treatment ofthese employees was whether in past years theemployees had been represented by the UAW in theTractor Works. If the employees had been represent-ed previously by the UAW, then the UAW request-ed, and the Employer acquiesced, in giving thoseemployees a superior seniority date of October 1,1961. If the employees had not been representedpreviously by UAW in the Tractor Works, then theywere denied that early seniority date. In my view, thisbelated reversal of the specific agreement to equaltreatment of transferring employees and the resultingdisparity of treatment based solely on prior UAWrepresentation in the Tractor Works violated the Actas alleged by the General Counsel.On March 2, 1970, in anticipation of the closing ofthe Tractor Works plant, the Respondent Employerand both the International Union of UAW and itsaffiliated Local Union 1643 entered into an agree-ment whereby a pegged seniority date of September1,1969,was agreed to for "any Tractor Worksemployee who may be transferred to the Local 1643bargaining unit at Hough Works as a result of theTractor Works closing." This clear and express intentof the parties is made plain in paragraph 2 of thatagreement and is repeated in unequivocal languagein paragraph 4 of the agreement .9The agreement provides:THIS AGREEMENTis enteredinto this 2nd day ofMarch, 1970, by and between INTERNATIONALHARVESTER COMPANY (hereinafter called the Com-pany)and INTERNATIONAL UNION,UNITEDAUTOMOBILE,AEROSPACE AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, and its affiliat-ed Local Union 1643 (hereinafter collectivelycalled the Union).WHEREAS, the Company has been advised thatthe members of Local 1643 have voted to providea pegged seniority date of September 1, 1969, atHough Works of the Company, to any TractorWorks employee who may be transferred to theLocal 1643 bargaining unit at Hough Works as aresult of the Tractor Works closing, andWHEREAS, the Union has requested the Compa-unambiguous language of the document itself There is no need to lookbeyond thedocument for interpretation of its precise reference to "anyTractor Works employee"which is stated not once, but twice,in the fourshort paragraphs of the agreement Moreover,the language of the documentis consistent with par 14 of the stipulation concerning the action taken intheMay 1972union meeting concerning a pegged seniority date for "alltransfereesfrom Tractor Works " HOUGH DIV.OF INTL.HARVESTERny to enter into an agreement in accordancetherewith;NOW THEREFORE, the Company and the Uniondo hereby agree, notwithstanding anything to thecontrary appearing in any Master Labor Con-tract,supplemental letter agreements or localseniority supplement agreements entered intobetween the Company and the Union, that forpurposes of seniority, any Tractor Works employ-ee who, as a result of the Tractor Works closing,is transferred to the Local 1643 bargaining unit atthe Company's Hough Works will be creditedwith a pegged seniority date in the Local 1643bargaining unit of September 1, 1969.Dated this 2nd day of March, 1970FOR THE COMPANY FOR THE UNION/s/ T. F. Logan/s/ Frank C. MuseHough WorksLocal 1643/s/ Robert F. Crowel/s/ S. KahanInternationalUnionFurthermore, the agreement expressly providedthat the parties entered into it "notwithstandinganything to the contrary appearing in any MasterLabor Contract, supplemental letter agreements onlocal seniority supplement agreements entered intobetween the Company and the Union." Thus, theparties expressly waived whatever contrary provi-sionsexisted in other agreements in favor of equaltreatment for all employees transferring from theTractor Works plant.Thus, as of March 2, 1970, the International Unionof UAW, its Local 1643 at the Hough Division, andtheEmployer were in complete agreement as togranting a uniform seniority date of September 1,1969, to those employees transferring from theTractorWorks plant which subsequently ceasedoperations on June 3, 1970. That agreement re-mained unchanged for over 2 years.10The 10(b) issue raised as a defense by the Respondent Union is notruled upon by the majority My Colleagues reach the merits of the case andfind that the complaint lacks merit,so they abstain from deciding the issueof whether Sec. 10(b) of the Act bars such consideration of the merits In thevernacular,this is "putting the cart before the horse " In my opinion, it isnecessary first to decide whether the unfair labor practice charges are timelyfiledwithin the scope of Sec 10(b) I would do so here and conclude thatthe finding of an unfair labor practice is notbarred bySec 10(b) becausethe discrimination occurred in August 1972 when the 10 employees weredenied the 1961 seniority date Since the original charges were filed onSeptember 18, 1972, the allegations of the complaint clearly occured within6 months ofthe filingand service of the charges as required by Sec 10(b)liThe defense that the Respondent Union should not be heldresponsible for the acts of the international representativeof UAW was alsonot ruled upon by the majority. I would find that the Respondent Union isliable for the international representative'saction in requesting theEmployer to deny a 1961 senioritydateto employees not represented by theUAW at Tractor Works The International Union and its affiliated Local361Then inMay 1972 themembersofUAW Local1643 voted to grant a seniority date of October 1,1961, to"all transferees from TractorWorks toInternationalHarvester."The Unionmade writtenrequests to the Employer to this effect.However, onAugust 10,1972, an international representative ofUAW requestedthe Employer not to grant the 1961seniority date to employees"who had not beenemployed in the production and maintenance unit orthe other units representedby UAWat the time oftheir departure from Tractor Works."Instead of the equal and uniform treatment whichthe parties had previously agreed to,the Employerdenied 10 employees a 1961 seniority date solelybecause they had not been represented for collectivebargainingby UAWat the Tractor Works plant.That was the only basis for treating those 10employees in a disparate manner from the rest of thetransferees.In my view,this discrimination in August1972 violatedthe Act.10The majorityconcludes that the Union's request"inAugust 1972 was a "reversal of policy" and"nothing more than an attempt to bring the dealingsbetween Respondent Union and Respondent Em-ployer backwithin the framework of the MasterAgreement."Thus,the justification for the disparatetreatmentof the 10 transferees not previouslyrepresentedby UAWis grounded on the terms of acontract which all parties had expressly waived in theMarch 2,1970, agreement.We should heed the teachings of the Ninth Circuitin theMenasco ManufacturingCompanycase 12 at765:But while the latitude necessary to allow aunion and an employer to negotiate an agreementmust asa practical matter be broad enough topermit them to draw distinctions between differ-ent classesof employees,stillthislatitude isplainly limited by the public policy, expressed intheAct itself,which forbids either union oremployer to discriminate against an employee so1643 jointlyrepresent the unit employees at the HoughDivision. TheInternationalUnion jointlysigned the March 2, 1970, agreement with theEmployer concerning the equal and uniform treatmentto be accordedtransferringemployeesin establishing a commonsenioritydate It was theLocalUnion inMay 1972, whichinitiated the request to extend thesenioritydateback to 1961and the international representative's actionfollowed thereafter Furthermore,the Employer took the action requestedby the international representative to the detrimentof the 10 employees.There isno showingon this record that the Local Union protested thataction or in anyway showedthat it did not acquiesce in andratify theaction of its InternationalUnionIn these circumstances,Iwould find theLocal Unionto be responsible for causing the discrimination against these10 employees in the unitwhich the Local Union jointlyrepresents with itsinternationalisN.LR Bv.InternationalAssociationofMachinists,AeronauticalindustrialDistrictLodge 727 and Local Lodge758,AFL-CIO [MenarcoManufacturing Company],279 F 2d 761(1960), cert. denied364 U S 890(1960) 362DECISIONSOF NATIONALLABOR RELATIONS BOARDas to encourage or discourage his membership ina union. It is clear as well that this policy wouldforbid seniority status being used as a basis forperpetuating any discrimination against employ-ees in violation of the Act. [Citations omitted.]they had previously been represented by UAW atanother plant and the contemporaneous denial ofsuch an early seniority date to transferees who werenot previously represented by the Union is clearlydiscriminatory within the meaning of the Act and Iwould so find.In my view, the granting of superior seniority allthe way back to 1961 to transferees solely because